DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/16/2021.  Claims 1, 5, 11, 16 and 24 have been amended. Claims 3, 6, 8, 13 and 18 have been canceled previously.  Therefore, claims 1-2, 4-5, 7, 9 -12, 14-17 and 19-25 are pending in this office action, of which claims 1, 11 and 16 are independent claims.

Response to Arguments
Applicant’s arguments, pages 8-11, filed 2/16/2021, with respect to the rejections of claims 1-2, 4-5, 7-12, 14-17 and 19-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dettinger et al., US 20060136382 A1 (hereinafter “Dettinger”) and further in view of Jiang, US 20110055683 A1 (hereinafter “Jiang”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation

 
Applicant argues:
a.	The cited references fail to disclose utilizing -10-Application Serial No. 15/203,623Docket No. 36FB-180307at least some of resulting data to perform one or more data operations via a data processing environment, wherein the one or more data operations includes an approximation of expected results based on sample data cached at the abstraction layer and a determination of actual results, associated with the expected results, based on the data not cached at the abstraction layer, as claimed  as recited in claims 1, 11 and 16 (Page 8-10). 

In response to applicant's argument a:  The argument is that the cited references fail to disclose contrasting sample cached data in an abstraction layer and non-cached data for related but different data operations. Moreover, the cited references fail to disclose such data operations with respect to approximating expected results and determining actual results.
	Examiner note that the argument discussed “non-cached data for related but different data operations” is not in the claim and the argument is not clear regarding related and different data operation.
With respect to approximating expected results and determining actual results, the reference Jiang teaches in para 0034 that in response to a cache hit for a page in which a state-
Para 0034 further teaches FIG. 4B illustrates, page rendering process 200 may then call the corresponding on PageCacheRegister handler functions at 406 as described above, which may then generate requests for incremental updates to other features. In alternate embodiments, page rendering process 200 (i.e., abstract layer) may not store (i.e., data not cached) callback functions to simulate state-changing operations on cached copies of resources; rather, the incremental updating procedure described above may be used to gather the updated resources (i.e., actual result). See also para 0035.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 9 -12, 14-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al., US 20060136382 A1 (hereinafter “Dettinger”) and in view of Jiang, US 20110055683 A1 (hereinafter “Jiang”).

As to claim 1,
Dettinger teaches a computer-implemented method comprising: providing, by a computing system, an abstraction layer capable of accessing one or more data sources (Dettinger teaches in paragraph 0028: The data abstraction layer provides users with an abstract view of the data available to query (e.g., search, select, and modify). The data itself is stored in a set of underlying physical databases using a concrete physical representation (e.g., a relational database). The physical representation may include a single data source, or may comprise many data sources accessible over computer networks), 
wherein the abstraction layer enables, with respect to data accessible via the one or more data sources, at least one of semantic definition processing or composable metric processing (Dettinger, para 0028, The data abstraction layer provides users with an abstract view of the data available to query (e.g., search, select, and modify).  The data itself is stored in a set of underlying physical databases using a concrete physical representation (e.g., a relational database).  The physical representation may include a single data source, or may comprise many data sources accessible over computer networks.  The data abstraction layer provides a logical view of one or more such underlying data sources that is independent of the particular manner of data representation. See also para0067, abstract query 502 is composed to retrieve information about patients stored in a database.  The query retrieves the name (stored in a demographics table) along with the result values of two medical tests, an insulin test and a glucose test (both stored in a tests table).  Using this example, some patients may have results data for one test, the other, or both.  Further, some patients may have multiple values for the medical tests.  That is, the same test may have been administered multiple times to the same individual.  Thus, the "patient id" and "name" logical fields should exhibit a one-to-one relationship with respect to each other and a one-to-many relationship with respect to test results for a set of glucose and insulin tests. Retrieved data/metric from multiple tables to respond user queries corresponds to composable metric processing);
searching, by the computing system, based on a query acquired via a data processing environment (Dettinger, Fig. 1 networking computing system), the set of data to produce resulting data (Dettinger teaches in paragraph 0062: one-to-one and one-to-many relationships are used to construct a set of well organized query results (i.e., resulting data) in response to the abstract query), wherein the data processing environment includes an integrated development environment that provides a plurality of tools operable with the set of data (Dettinger teaches in paragraph 0055 user may compose an abstract query interacting with query building interface 115 (i.e., integrated development environment) which may be a part of web-page rendered on web browser. Fig. 2B shows abstract query 202 identifies a group of logical fields all related to the "patient." The abstract query is composed and represented using XML code. See also paragraph 0070 user may modify the query as appropriate); 
Dettinger teaches the invention as claimed above, Dettinger does not explicitly teach acquiring, by the computing system, a set of data from the one or more data sources, wherein the set of data includes sample data cached at the abstraction layer and data not cached at the abstraction layer; and utilizing, by the computing system, at least some of the resulting data to perform one or more data operations via the data processing environment, wherein the one or more data operations includes an approximation of expected results based on the sample data cached at the abstraction layer and a determination of actual results, associated with the expected results, based on the data not cached at the abstraction layer; and providing, by the computing system, for presentation in real-time via the data processing environment, one or more effects based on the one or more data operations.
However, Jiang teaches acquiring, by the computing system, a set of data from the one or more data sources (Jiang, para 0046 for In response to the request from page rendering process 200, server 22 retrieves (i.e., acquiring), from data store 24 or other servers or databases, one or more resources (i.e., a set of data) required to render the target web page at client 30), wherein the set of data includes sample data cached at the abstraction layer and data not cached at the abstraction layer (Jiang, para 0046 for rather than transmit all of the resources required to render the target web page, server 22 only retrieves (i.e., not cached) and transmits those resources not previously transmitted to browser 210 in the user session as browser 210 has already cached portions (i.e., cached in the abstraction layer) of the content and resources required to render the target web page as these portions were already received and utilized by browser 210 in rendering one or more previous web pages. In particular embodiments, page rendering process 200 causes browser 210 to re-render the portions of the target web page that have been previously downloaded or cached and then inserts the new resources received in the response at 610 to complete the rendering of the target web page with para 0023 page rendering process 200 may be considered a software abstraction layer between browser 210 and server 22);  
utilizing, by the computing system, at least some of the resulting data to perform one or more data operations via the data processing environment (Jiang, para 0046 for rather than transmit all of the resources required to render (i.e., data operation) the target web page, server 22 only retrieves and transmits those resources not previously transmitted to browser 210 in the user session as browser 210 has already cached portions (i.e., resulting data) of the content and resources required to render the target web page as these portions were already received and utilized by browser 210 in rendering one or more previous web pages), 
wherein the one or more data operations includes an approximation of expected results based on the sample data cached at the abstraction layer (Jiang, para 0034 for as in Fig. 4, in response to a cache hit (i.e., approximation of expected result) for a page in which a state-changing operation has been previously performed, page rendering process 200 (i.e., abstract layer) accesses the corresponding data object and re-loads or re-executes the cached resources (i.e., data cached) for the page as in step 404) and 
a determination of actual results, associated with the expected results, based on the data not cached at the abstraction layer (Jiang, para 0034 for As FIG. 4B illustrates, page rendering process 200 may then call the corresponding on PageCacheRegister handler functions at 406 as described above, which may then generate requests for incremental updates to other features. In alternate embodiments, page rendering process 200 (i.e., abstract layer) may not store (i.e., data not cached) callback functions to simulate state-changing operations on cached copies of resources; rather, the incremental updating procedure described above may be used to gather the updated resources (i.e., actual result));
providing, by the computing system, in real-time via the data processing environment, one or more effects based on the one or more data operations (Jiang, para 0017 for a web page may be delivered to a client as a static document, however, through the use of web elements embedded in the page, an interactive experience (i.e., real-time) may be achieved with the page or a sequence of pages. During a user session at the client, the web browser interprets and displays the pages and associated resources received or retrieved from the website hosting the page, as well as, potentially, resources from other websites); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dettinger by including the method to efficiently rendering structured documents (web pages) using cached resources in conjunction with asynchronous techniques for retrieving incremental updates to the structured documents as taught by Jiang.

As to claims 2, 12 and 17,
The combination of Dettinger and Jiang teaches presenting, in real-time via the data processing environment, the one or more updated effects (jiang, para 0030 for in response to a request from a handler function, server 22 transmits incremental updates (i.e., real-time update) for the cached resource or resources to client 30 only if those resources that have changed since the timestamp transmitted with the request). 
As to claims 4, 14 and 19,
The combination of Dettinger and Jiang teaches the one or more effects provide visualization of at least some of the resulting data (Jiang, para 0030 for it may be desired to always request new resources for certain pagelets, such as, by way of example, pagelets that display advertisements such that each time a user returns to the same page a different advertisement is rendered), and wherein the one or more effects are associated with at least one of a graph, a chart, a table, or a diagram (Jiang, para 0043 for in some browser clients, page rendering process 200 creates an iframe to send the request that causes the browser status bar (i.e., graph) to display a busy or downloading status indicator, further simulating the page transition event). 
As to claims 5 and 24,
The combination of Dettinger and Jiang teaches a portion of the set of data acquired from the one or more data sources is cached at the abstraction layer to produce a cached set of data (Jiang, para 0023 for page rendering process 200 may be considered a software abstraction layer between browser 210 and server 22. With para 0026 for browser 210 will cache (e.g., within temporary memory at client 30) the resources downloaded for a rendered web page so that one or more of these resources may be utilized when a user navigates away from a currently rendered web page to another web page or pages and then desires to return to a previously rendered web page). 
As to claims 7, 23 and 25,
The combination of Dettinger and Jiang teaches the query is associated with at least one of a query term inputted by a user of the data processing environment, a query selection provided by the user (Dettinger, Fig. 3B for step 302), or a query filter initiated by the user, and wherein querying code associated with the query is automatically generated via the data processing environment (Dettinger teaches in Fig. 3B for step 306). 

As to claims 9, 15 and 20
The combination of Dettinger and Jiang teaches the one or more data operations are associated with at least one of exploration of at least some of the resulting data, analysis of at least some of the resulting data, visualization of at least some of the resulting data, publication of at least some of the resulting data, or embedding of at least some of the resulting data (Dettinger teaches in paragraph 0027: well organized query results may be used as input to other processes, such as statistical analysis programs configured to analyze query results). 

As to claim 10,
The combination of Dettinger and Jiang teaches the data processing environment includes an integrated development environment that provides a multitude of tools operable with the set of data (Dettinger teaches in paragraph 0027: the abstract query plan may be used to generate multiple sub queries, or may be used to generate a single resolved query, and may also be used to construct a well-organized results data structure. This data structure uses the intermediate representation to preserve one-to-one and one-to-many relationships between the data elements returned as query results. The data structure is used to merge and format the results from each sub-query for display to a user. In a particular embodiment, query results are marked up according to the well-organized data structure using HTML (or other markup language) and rendered to a user interacting with the query system using a web-browser. Additionally, well organized query results may be used as input to other processes, such as statistical analysis programs configured to analyze query results). 
As to claim 11,
In addition to claim 1, Dettinger teaches a system comprising: -3-Application Serial No. 15/203,623Docket No. 36FB-180307 at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform the recited operations (Dettinger, para 0032-0038 for FIG. 1 shows memory 112 containing a browser program 122 that, when executed on CPU 110, provides support for navigating between various servers (e.g. server 104) and sharing data between them. Browser 122 renders data transmitted across network 126 to computer 102 in a presentable form).
As to claim 16,
In addition to claim 1, Dettinger teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform the method (Dettinger, para 0015 for the invention provides computer-readable medium containing a program which, when executed by a processor, performs operations).
As to claim 21,
The combination of Dettinger and Jiang teaches the semantic definition processing enables data classification in accordance with a specific semantic definition irrespective of how the specific definition is created (Dettinger, para 0045, Model entities identify the focus or perspective for a particular abstract query.  In other words, the model entity serves to identify broad categories of data, such as a "patient" data.  Rather than query tests, results, and fields, users compose a query of the model entity, e.g., a patient.  The "patient" model entity specified in abstract query 202 identifies a group of logical fields all related to the "patient.". As para 0045 teaches abstract queries may be composed independently from the particular underlying data representation (e.g., a relational database schema) (i.e., irrespective of specific definition) and categories of patient data corresponds to classification of data).  
As to claim 22,

The combination of Dettinger and Jiang teaches the composable metrics processing enables composition of metrics based on other metrics (Dettinger, para 0067, Abstract query 502 is composed to retrieve information about patients stored in a database.  The query retrieves the name (stored in a demographics table) along with the result values of two medical tests, an insulin test and a glucose test (both stored in a tests table).  Using this example, some patients may have results data for one test, the other, or both.  Further, some patients may have multiple values for the medical tests.  That is, the same test may have been administered multiple times to the same individual.  Thus, the "patient id" and "name" logical fields should exhibit a one-to-one relationship with respect to each other and a one-to-many relationship with respect to test results for a set of glucose and insulin tests. Therefore, medical tests results related to a patient id based on one to one relationship and one to many relationships represents composable metric processing).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Antebi et al. (US 20160330147 A1) discloses a method and a system including software and hardware components implementing a Universal Email Platform (UEP) that allows communications between existing email clients and UEP email clients. UEP allows interactions between clients as a real-time, ongoing stream of communications, in which people may enter an ongoing conversation in the computing cloud and have access to the thread of communications prior to their joining.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/27/2021
/NARGIS SULTANA/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164